Status of the Application
This Office Action is in response to the Amendment and Remarks filed 16 February 2021.
The objection to the Drawings is withdrawn in view of Applicant’s amendment.
The objection to the Specification is withdrawn in view of Applicant’s amendment.
The objections to claims 6 and 13 are withdrawn in view of Applicant’s amendments to the claims.
Any rejection specifically directed to claims 17 and 18 are now moot because said claims have been cancelled.
The rejection of claims 1 and 2 under 35 U.S.C. 101 is withdrawn in view of Applicant’s amendments to claim 1.
The rejections of claims 2, 14 and 23 under 35 U.S.C. 112(b) set forth in the previous Office action is withdrawn in view of Applicant’s arguments on pages 8-9 of the Remarks.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) is withdrawn in view of Applicant’s amendment to the claim.
Claim Objections
Claim 1 is objected to because of the following informalities:  At line 2, the phrase “a nucleotide sequence” should read -- the nucleotide sequence -- in referring to SEQ ID NO: 1. At section (b) the phrase “(a) under stringent conditions” does not further define a nucleotide sequence complementary to SEQ ID NO: 1 recited in section (a). Those claims dependent therefrom are also objected to.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 16 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is indefinite because it is unclear what the method is increasing herbicide tolerance ranges in, hence the metes and bounds of the claim are unclear.
	Claim 16 is indefinite because it fails to limit the recombinant vector of claim 5, hence the metes and bounds of the claim are unclear.
	Claims 20-23 are indefinite because they depend from cancelled claim 3, hence the metes and bounds of said claims are unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9-14 remain and claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks et al (U.S. Patent 7,022,896) in view of Yao (2015, GenBank Accession No. ALK02319).
or the a gene that comprises the nucleotide sequence as shown in SEQ ID NO: 1. The Examiner notes that SEQ ID NO: 1 is a codon optimized coding sequence for expression of SEQ ID NO: 2 in plants.
	Weeks et al teach a gene encoding a dicamba-degrading enzyme, a recombinant vector comprising said gene and a transgenic plant transformed with said gene having increased herbicide tolerance to dicamba in claims 1-14. Weeks et al teach controlling weeds using said transformed plant in claim 12. Weeks et al teach that transgenic plants tolerant to other herbicides including glyphosate and phosphinothricin were well known in the art before the effective filing date of the instant claims at column 1, lines 44-56.
	Weeks et al do not teach a gene encoding the amino acid sequence shown in instant SEQ ID NO: 2.
	Yao teaches a gene encoding instant SEQ ID NO: 2 and that the encoded amino acid sequence teaches and enzyme that catalyzes the O-demethylation of dicamba.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify the teachings of Weeks et al by substituting the gene encoding a dicamba-degrading oxygenase with the gene taught by Yao which encodes a tetrahydrofolate-dependent methyltransferase. It would have been obvious to one of ordinary skill in the art to substitute functional equivalents that be dicamba degrading genes, to produce dicamba resistant transgenic plants for the purpose of controlling weeds in a field. It would have been obvious to one of ordinary et al, one of ordinary skill in the art would have had a reasonable expectation of success before the effective filing date of the instant claims.
	Applicant argues that the particular codon-optimized nucleotide of SEQ ID NO: 1 recited in the amended product and method claims herein is not obvious in view of the combination of Weeks and Yao. Applicant argues that the present application shows, for example, in Examples 6 and 9 that in a variety of different plants the codon-optimized MTHFR66 gene confers significantly higher dicamba tolerance (see, Tables 1 and 2) as compared with the wide-type MTHFR66 gene. Applicant argues that the codon-optimized nucleotide sequence SEQ ID NO: 1 as claimed produces superior results (page 9 of the Remarks).
	Applicant’s arguments are not found to be fully persuasive. While the Examiner agrees that the codon-optimized nucleotide of SEQ ID NO: 1 would not have been obvious over the prior art, the instantly rejected claim are not limited to methods of using the nucleotide sequence shown in SEQ ID NO: 1 but to any nucleotide sequence encoding the amino acid sequence shown as SEQ ID NO: 2 taught by Yao.
Conclusion
This Office action is non-final because of the new ground of rejection that are not based on Applicant’s amendments.
Claims 1, 2, 5, 15 and 19 are objected to.
Claims 6, 8-14, 16 and 20-23 remain rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663